717 S.E.2d 748 (2011)
STATE
v.
Nathaniel GOODE.
No. 399P11-1.
Supreme Court of North Carolina.
October 6, 2011.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Nathaniel Goode, Badin, for Goode, Nathaniel.
Jeff Hunt, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of September 2011 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 6th of October 2011."